               Case 20-10553-CSS              Doc 775-3        Filed 07/10/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
In re:                                                         : Chapter 7
                                                               :
ART VAN FURNITURE, LLC, et al.,1                               : Case No. 20-10553 (CSS)
                                                               : Jointly Administered
         Debtors                             .                 :
                                                               : Related to Docket No. ___
---------------------------------------------------------------x

      ORDER GRANTING MOTION OF BRIXMOR HERITAGE SQUARE LLC FOR
     ENTRY OF AN ORDER (I) COMPELLING IMMEDIATE PAYMENT OF POST-
    PETITION RENTAL OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF A
    NONRESIDENTIAL REAL PROPERTY LEASE AND 11 U.S.C. § 365(d)(3); AND (II)
          ALLOWING AND DIRECTING THE IMMEDIATE PAYMENT OF
       ADMINISTRATIVE EXPENSE CLAIMS PURSUANT TO 11 U.S.C. § 503(b)(1)

        Upon consideration of the Motion of Brixmor Heritage Square LLC for Entry of an Order

(I) Compelling Immediate Payment of Post-Petition Rental Obligations in Accordance with the

Terms of a Nonresidential Real Property Lease and 11 U.S.C. § 363(d)(3); and (II) Allowing and

Directing the Immediate Payment of Administrative Expense Claims Pursuant to 11 U.S.C. §

503(b)(1) (the “Motion”)2 and any and all responses to the Motion; and upon finding that notice

of the Motion was adequate and proper, and it appearing that no other or further notice of the

Motion is required; and, upon finding, after due deliberation, that the relief requested in the

Motion is appropriate;




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
2
  Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.
              Case 20-10553-CSS       Doc 775-3     Filed 07/10/20   Page 2 of 3




         IT IS HEREBY ORDERED that:

         1.    The Motion is GRANTED as set forth herein.

         2.    Brixmor Heritage Square LLC shall have an allowed chapter 11 administrative

expense claim in the amount of $63,369.99 for the Debtors’ use and occupancy of the Premises

from the Petition Date through the Conversion Date for the Rent arising and payable under the

Lease pursuant to 11 U.S.C. §§ 365(d)(3) and 503(b) (the “Chapter 11 Administrative Expense

Claim”).

         3.    Brixmor Operating Partnership LP shall have an allowed chapter 7 administrative

expense claim in the amount of $1,269,708.33 for the Trustee’s use and occupancy of the

Premises from the Conversion Date through the date of this Order for the Rent arising and

payable under the Lease pursuant to 11 U.S.C. §§ 365(d)(3) and 503(b) (the “Chapter 7

Administrative Expense Claim” and together with the Chapter 11 Administrative Expense

Claims, the “Allowed Administrative Claims”).

         4.    The Chapter 7 Trustee shall pay the Allowed Administrative Claims to Brixmor

Heritage Square LLC as soon as possible, and no later than ten (10) days from the date of this

Order.

         5.    Nothing in this order shall be construed as barring Brixmor Heritage Square LLC

from asserting further, other or supplemental claims for chapter 7 administrative expenses as

they become due, or on account of its prepetition or pre-conversion claims, including in

connection with any rejection of the Lease.




                                                2
             Case 20-10553-CSS          Doc 775-3     Filed 07/10/20     Page 3 of 3




       6.        The Court shall retain jurisdiction over all matters related to the implementation

of this Order.




                                                 3
